DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Steele et al 2006/0125167A1.
Steele et al discloses the claimed invention as recited in the claims.

1. (Currently Amended) A locating pin for positioning at least one workpiece on a mounting member including: a pair of cams 8 being radially moveable between an extended position and a retracted position, wherein the cams are moveable in opposite directions relative to one another between the extended and retracted positions such that the pair of cams engage such that the pair of cams are [[is]] spaced from the at least one workpiece while in the retracted position to allow the at least one workpiece to be positioned on, or removed from the locating pin 92; a driver 46 extending along an axis and located radially inwardly of the pair of cams and including a wedge portion 90 in axial alignment with the pair of cams, wherein the wedge portion tapers radially inwardly such that axial movement of the driver provides the radial movement of the pair of cams between the extended and retracted positions; wherein the wedge portion of the driver defines a pair of first guiding elements 90 and wherein the pair of cams each present one of the first guiding elements for guiding the wedge portion as it axially moves relative to the pair of cams.  
2. (Cancelled).  
3. (Cancelled).  
4. (Currently Amended) The locating pin as set forth in claim 1 further including a central body 66 presenting an outer wall and defining a channel extending axially 84, wherein the outer wall defines at least one opening into the channel, wherein the pair of cams [[is]] are positioned in the at least one opening of the outer wall and [[is]] are radially moveable relative to the outer wall, and wherein the driver is received by the channel and is axially moveable within the channel.  
5. (Currently Amended) The locating pin as set forth in claim 4 wherein the at least one opening includes a pair of openings on circumferentially opposite sides of the central body from one are each positioned in one of the pair of openings.  See Fig.5 marked below showing openings

    PNG
    media_image1.png
    652
    282
    media_image1.png
    Greyscale

6. (Previously Presented) The locating pin as set forth in claim 5 wherein the central body extends axially from a base region to an intermediate region to a head region, wherein the head region tapers inwardly to a tip for guiding the central body into a hole in the at least one See Fig.5
7. (Original) The locating pin as set forth in claim 6 wherein the base region of the central body includes a flange 10 extending radially outwardly beneath the intermediate region.  
8. (Currently Amended) The locating pin as set forth in Claim 1 wherein the pair of first guiding elements of the wedge portion of the driver [[is]] each include at least one slot extending axially, and wherein the at least one second guiding element of the pair of cams [[is a]] are protrusions extending axially and received by the the wedge portion axially moves relative to the pair of cams.  ALLOWED

9. (Previously Presented) The locating pin as set forth in claim 4 further including a net member 96 that extends about and along the axis and includes a shaft portion generally having a tube shape and an outer flange portion extending radially outwardly from the shaft portion for engaging the mounting member, and wherein the net member defines a hollow extending therethrough, and wherein the central body is received by the hollow.  See Fig.5
10. (Previously Presented) The locating pin as set forth in claim 9 wherein a body retainer 4 underlies the outer flange portion of the net member.  
Allowable Subject Matter
Claims 13-20 are allowed.

Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
There is new allowable subject matter please see above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 9 2021